Exhibit 10.1

LIMITED CONSENT AND MODIFICATION TO

LOAN DOCUMENTS

THIS LIMITED CONSENT AND MODIFICATION TO LOAN DOCUMENTS (this “Modification
Agreement”) is entered into as of March 1, 2011 by and among SUNLINK HEALTH
SYSTEMS, INC., a corporation organized under the laws of the State of Ohio,
SUNLINK HEALTHCARE LLC, a limited liability company organized under the laws of
the State of Georgia, DEXTER HOSPITAL, LLC, a limited liability company
organized under the laws of the State of Georgia, CLANTON HOSPITAL, LLC, a
limited liability company organized under the laws of the State of Georgia
(“Clanton”), SOUTHERN HEALTH CORPORATION OF ELLIJAY, INC., a corporation
organized under the laws of the State of Georgia, SOUTHERN HEALTH CORPORATION OF
DAHLONEGA, INC., a corporation organized under the laws of the State of Georgia,
SOUTHERN HEALTH CORPORATION OF HOUSTON, INC., a corporation organized under the
laws of the State of Georgia, HEALTHMONT OF GEORGIA, INC., a corporation
organized under the laws of the State of Tennessee, HEALTHMONT, LLC, a limited
liability company organized under the laws of the State of Georgia, HEALTHMONT
OF MISSOURI, LLC, a limited liability company organized under the laws of the
State of Georgia, SUNLINK SERVICES, INC., a corporation organized under the laws
of the State of Georgia, SUNLINK SCRIPTSRX, LLC (f/k/a Sunlink Homecare
Services, LLC), a limited liability company organized under the laws of the
State of Georgia, CENTRAL ALABAMA MEDICAL ASSOCIATES, LLC, a limited liability
company organized under the laws of the State of Georgia (“CAMA”), DAHLONEGA
CLINIC, LLC, a limited liability company organized under the laws of the State
of Georgia, CARMICHAEL’S CASHWAY PHARMACY, INC., a corporation organized under
the laws of Louisiana, CARMICHAEL’S NUTRITIONAL DISTRIBUTOR, INC., a corporation
organized under the laws of Louisiana, and BREATH OF LIFE HOME HEALTH EQUIPMENT,
INC., a corporation organized under the laws of Louisiana (each individually, a
“Borrower” and, collectively, the “Borrowers”), the other persons designated as
“Credit Parties” on the signature pages hereof, the financial institutions who
are parties to this Modification Agreement as Lenders (the “Lenders”), and
CHATHAM CREDIT MANAGEMENT III, LLC, a Georgia limited liability company (in its
individual capacity “Chatham”), as Agent.

RECITALS

WHEREAS, the Agent, Union Bank of California, N.A., as the funding agent (the
“Funding Agent”), the financial institutions that are party thereto as lenders,
the Borrowers and the other Credit Parties are parties to that certain Amended
and Restated Credit Agreement, dated as of August 1, 2008 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; unless otherwise defined herein, capitalized terms used
herein that are not otherwise defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement);

WHEREAS, the Borrowers have requested that the Agent and Required Lenders
(i) consent to certain matters relating to CAMA and Clanton more fully described
herein as the “Requested Consents” and (ii) agree to change certain terms of
certain of the Loan Documents, in each case, in accordance with the terms of
this Modification Agreement; and

WHEREAS, the Agent and Required Lenders are willing to provide the Requested
Consents and agree to change certain terms of certain of the Loan Documents, in
each case, on the terms and subject to the conditions described herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements and covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

Section 1.      Limited Consent. CAMA owns 83% of the membership interest of
Clanton (the “CAMA Units”) and certain physicians (the “Physicians”) own the
remaining 17% of the membership interest of Clanton (the “Physician Units”). The
Credit Parties have advised the Agent and the Lenders that Clanton and CAMA
desire to enter into certain transactions with Carraway Medical Systems, LLC, a
Wyoming limited liability company (“Purchaser”) and James R. Cheek, an
individual resident of the State of Alabama (“Guarantor”), as described in
detail as follows (collectively, the “Transactions”): (a) Clanton will transfer
substantially all of its assets (other than the assets described on Exhibit A
hereto (the “Excluded Assets”)) (such transferred assets, the “Transferred
Assets”) pursuant to the Asset Transfer Agreement between Clanton and CAMA dated
as of March 1, 2011 provided to Agent (the “Intercompany Transfer Agreement”),
in each case, subject to the continuing liens and security interests granted to
the Agent; (b) CAMA will then lease all such Transferred Assets back to Clanton
for a term of six years pursuant to (i) a Lease Agreement between Clanton and
CAMA dated as of March 1, 2011 provided to Agent with respect to the real
property portion of the Transferred Assets (the “Facility Lease”) and (ii) a
Personal Property Lease Agreement between Clanton and CAMA dated as of March 1,
2011 provided to Agent with respect to the personal property portion of the
Transferred Assets (the “Personal Property Lease” and collectively with the
Facility Lease, the “Leases”) and Guarantor will guarantee the obligations of
Clanton under the Leases; (c) pursuant to the terms of the Membership Interest
Purchase Agreement dated as of March 1, 2011 provided to Agent (the “Membership
Interest Purchase Agreement”), CAMA will sell the CAMA Units to Purchaser in
exchange for a promissory note issued by Purchaser to CAMA in the amount of
$1,000,000 (the “Purchaser Note”) secured by the pledge of, among other things,
the CAMA Units pursuant to a Pledge Agreement (the “Membership Pledge
Agreement”), in each case, substantially in the forms attached to the Membership
Interest Purchase Agreement provided to Agent; and (d) Purchaser will purchase
the Physician Units from the Physicians and the Physicians will receive a
promissory note issued by Purchaser to each Physician secured by the Physician
Units held by each Physician. Upon the consummation of the Transactions,
(i) Purchaser will own 100% of the issued and outstanding membership interest of
Clanton and (ii) Clanton, as owned by Purchaser, will lease the assets from CAMA
for its operations.

Section 6.2 of the Credit Agreement prohibits the disposition of assets by any
Credit Party without the consent of Agent and Required Lenders except for
certain dispositions specifically authorized by Section 6.2. Section 6.25
prohibits sale and leaseback transactions without the consent of Agent and
Required Lenders. The Credit Parties request that the Agent and the Required
Lenders consent to the Transactions notwithstanding the terms of Sections 6.2
and 6.25 and agree, upon consummation of the Transactions, Clanton will cease to
be a Borrower and Credit Party under the Credit Agreement and the Liens granted
by Clanton under the Loan Documents securing the Obligations be deemed released
(such consents, collectively, the “Requested Consents”). Subject to the terms of
this Limited Consent and satisfaction of each of the conditions to the Effective
Date set forth herein, the Agent and the Required Lenders hereby agree to the
Requested Consents.

Accordingly, as of the Effective Date (as defined in Section 3 below), the Agent
and the Required Lenders agree and acknowledge that (i) all security interests
and other Liens granted by Clanton to Agent in any Excluded Assets provided by
Clanton as security for the Obligations shall be released and discharged without
the necessity of any further action by Clanton, (ii) Clanton shall no longer be
deemed to be bound by or obligated under the Loan Documents to which Clanton was
a party immediately prior to the Effective Date except for those provisions of
the Loan Documents (as amended or otherwise modified by this Modification
Agreement) that specifically survive termination thereof and each of the terms
of this Modification Agreement and the Modification and Assumption of
Combination Mortgage, Security Agreement, Assignment of Leases and Rents and
Fixture Filing dated as of the date hereof and (iii) the Lien granted by CAMA on
the CAMA Units pursuant to the Pledge Agreement dated April 23, 2008 (the
“SunLink Pledge”) shall be released and the certificate representing the CAMA
Units shall be promptly returned to CAMA for transfer to Purchaser. From and
after the Effective Date, Agent agrees to



--------------------------------------------------------------------------------

promptly take all reasonable additional steps requested by Credit Parties as may
be necessary to release the Liens granted to Agent by Clanton in the Excluded
Assets as security for the Obligations. Credit Parties agree to pay Agent for
all out-of-pocket costs and expenses reasonably incurred by Agent in connection
with the matters referred to in the previous sentence. Clanton and each Credit
Party acknowledge that Agent’s execution of and/or delivery of any documents
releasing any such Lien or security interest as set forth herein is made without
recourse, representation, warranty or other assurance of any kind by Agent as to
Agent’s rights in any collateral security for amounts owing under the Loan
Documents, the condition or value of any Collateral, or any other matter.
Effective upon the Effective Date, Clanton and each Credit Party confirms that
the commitments of Agent and/or any Lender to make any further loans or other
financial accommodations under the Loan Documents to Clanton are terminated and
Agent and Lenders shall not have any further obligation to make any loans or
other financial accommodations to Clanton. Each Borrower (other than Clanton)
acknowledges and agrees that such Borrower is and shall remain jointly and
severally liable for all Obligations of Clanton which existed prior to the
Effective Date and that the releases regarding Clanton contemplated above shall
not operate to release or novate any of such Borrower’s Obligations under
Section 8.18 of the Credit Agreement. Notwithstanding anything to the contrary
contained herein or in any of such releases or other documents, the obligations
and liabilities of the Borrowers (other than Clanton) and the other Credit
Parties (other than Clanton) to Agent and Lenders under or in respect of the
Loan Documents shall continue in full force and effect in accordance with their
terms and not be affected by this Modification Agreement or any of the releases
or other documents delivered in connection herewith. Without limiting the
foregoing, the terms of the foregoing paragraph shall not operate to release any
Liens granted to the Agent by CAMA as contemplated by the terms of Section 3 and
Schedule 5.16 of this Modification Agreement.

Section 2.      Changes to Credit Agreement and Pledge Agreement. Subject to the
satisfaction of the applicable conditions to the Effective Date set forth in
Section 3 herein, the Borrowers, the other Credit Parties, the Agent and the
Required Lenders hereby agree as follows:

(a)        The respective definitions of “Consolidated Net Income” and
“Prepayment Event” set forth in Section 1.1 of the Credit Agreement are hereby
revised and restated in their entirety to read as follows:

““Consolidated Net Income”:  For any period, the consolidated net after tax
income of the Borrowers and their Subsidiaries determined in accordance with
GAAP; provided that the following items shall be excluded in computing
Consolidated Net Income (without duplication): (i) the net income (or loss) of
any Person which is not a Subsidiary of the Borrower, except to the extent of
the amount of any dividends or other distributions actually paid to the
Borrowers or any of their Subsidiaries during such period, (ii) except for
determinations expressly required to be made on a pro forma basis, the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
or all or substantially all of the property or assets of such Person are
acquired by a Subsidiary, (iii) the net income of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such net income is not at the time permitted by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary, (iv) all
legal fees and legal expenses charged to expense by the Borrowers for the
litigation between Piedmont Healthcare Inc. and Piedmont Mountainside Hospital
Inc. (Piedmont) and SunLink Health Systems, Inc. SunLink Healthcare LLC and
Southern Health Corporation of Jasper, Inc. (SunLink) for breach of agreement in
the asset sale



--------------------------------------------------------------------------------

agreement in June 2004 in which Piedmont purchased Mountainside Medical Center
from SunLink; (v) all legal fees and legal expenses charged to expense by the
Borrowers for the settlement of the UK Obligations; (iv) any income recognized
as a result of any reduction or adjustment in any allowances or reserves
established by any Credit Party with respect to accounts receivable and
(vii) the net income (or loss) of Clanton.”

““Prepayment Event”:  Means:

(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Credit Party other than
dispositions described in Section 6.2(a), Section 6.2(b) and Section 6.2(c);

(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Credit Party, but only to the extent that the Net
Insurance/Condemnation Proceeds therefrom have not been applied, or committed
pursuant to a written agreement (including any purchase orders) to be applied,
to repair, restore or replace such property or asset within 180 days after such
event, or within such longer period as agreed to by the Agent with respect to
the repair, restoration, or replacement of any real property;

(c)    any receipt by any Credit Party of any indemnity payments under the
Carmichael’s Acquisition Agreement from any of the Sellers or under any purchase
agreement relating to any Permitted Acquisition from any sellers thereof which
exceed (A) $100,000 individually or (B) when added to all other such indemnity
payments received after the Original Closing Date, $500,000 in the aggregate
(the “Indemnity Payment Deductibles”); provided, however, that (i) any indemnity
payments that relate to the reimbursement of, or payment by, any Credit Party of
any out-of-pocket costs in connection with the Carmichael’s Acquisition or a
Permitted Acquisition and (ii) any indemnity amounts that are offset against the
principal amounts of any promissory notes issued to any of the Sellers in
connection with the Carmichael’s Acquisition or any of the sellers in connection
with a Permitted Acquisition shall be excluded from the determination of the
foregoing Indemnity Payment Deductibles;

(d)  any issuance of (i) Equity Interest in any Credit Party (other than
pursuant to stock options issued in accordance with stock option plans or other
benefit plans for management or employees of any Credit Party) or
(ii) Indebtedness of any Credit Party and

(e)  any receipt by any Credit Party of:

 

  (i)

all cash proceeds received in connection with the exercise of the options to
acquire any property subject to the Lease Agreements between Clanton and CAMA
dated as of March 1, 2011 and the Personal Property Lease Agreement dated as of
March 1, 2011 between Clanton and CAMA (collectively, the “Lease Agreements”;
together with the guarantee of such Lease Agreements by James R. Cheek and any
related purchase and sale agreement which may be executed pursuant to such Lease



--------------------------------------------------------------------------------

 

Agreements and as the same may be amended, restated or otherwise modified from
time to time, collectively, the “Clanton Lease Documents”) (provided that cash
proceeds from any rent payments or other charges paid pursuant to the Lease
Agreements which do not constitute purchase price for the exercise of the
options shall not be included in the scope of cash proceeds subject to a
Prepayment Event under this clause (e)(i)) and/or

 

  (ii)

the cash proceeds, if any, pursuant to the Membership Interest Purchase
Agreement dated as of March 1, 2011 between CAMA, as seller, and Carraway
Medical Systems, LLC (“Carraway”), as buyer and the related promissory note
dated as of March 1, 2011 issued in favor of CAMA by Carraway and guaranteed by
James R. Cheek (as the same may be amended, restated or otherwise modified from
time to time, collectively, the “Clanton Purchase and Note Documents” and
together with the Clanton Lease Documents, collectively, the “Clanton
Transaction Documents”).”

(b)        Section 1.1 of the Credit Agreement is revised by adding the
following new defined terms in proper alphabetical order:

“CAMA”:   Central Alabama Medical Associates, LLC, a Georgia Limited liability
company.

“Clanton”: Clanton Hospital, LLC, a Georgia limited liability company.

“Clanton Transaction Documents” shall have the meaning ascribed to such term in
clause (e) of the definition of “Prepayment Event” set forth in Section 1.1.

(c)        Section 2.6(a) of the Credit Agreement is revised in its entirety to
read as follows:

“(a)      Mandatory Prepayments for a Prepayment Event. If at any time a
Prepayment Event occurs, the Borrowers shall immediately repay the Loans in the
amount of (i) 100% of the net cash proceeds realized by a Prepayment Event
described in clause (a), clause (b), clause (c) or clause (e) of the definition
of the term “Prepayment Event” and (ii) 50% of the net cash proceeds realized by
a Prepayment Event described in clause (d) of the definition of the term
“Prepayment Event”. Any such prepayments shall be applied to the Loans in
accordance with Section 2.6(e).”

(d)        Section 5.17(a) of the Credit Agreement is revised in its entirety to
read as follows:

“(a)      On or prior to December 31, 2010, Borrowers shall cause to be
delivered to Agent (i) one or more written proposal letters from lenders
participating in the Rural Development Advance program (the “RDA Program”) to
provide one or more Borrowers with not less than $11 million of
funded loans under the RDA Program on terms and conditions reasonably
satisfactory to the Required Lenders (the “RDA Loans”), (ii) one or more written
proposal letters from other third party lenders reasonably satisfactory to the



--------------------------------------------------------------------------------

Required Lenders to provide one or more Borrowers with not less than $11 million
of funded loans on terms and conditions reasonably satisfactory to the Required
Lenders (the “New Loans”), or (iii) one or more fully executed letters of intent
with bona fide third parties with respect to the disposition of certain assets
of one or more of the Borrowers in one or a series of transactions at fair
market value for net cash proceeds to Borrowers of not less than $11 million in
the aggregate on terms, conditions, and with parties reasonably satisfactory to
the Required Lenders (the “Approved Sales”) (the foregoing alternate delivery
requirements due by December 31, 2010, the “December Delivery Covenant”). On or
prior to April 15, 2011, the Borrowers shall cause the closing and funding of
the RDA Loans, the New Loans or the Approved Sales to be consummated on terms
and conditions consistent with the proposal letters and/or letters of intent (as
applicable) referenced above and on terms reasonably satisfactory to the
Required Lenders with all proceeds thereof being concurrently applied to
permanently repay the Term Loan (which proceeds, net of all reasonable
transaction costs, expenses and holdbacks, shall not be less than $10,500,000)
(the foregoing closing and paydown requirements due by April 15, 2011, the
“April Paydown Covenant”). The Borrowers, Agent and Lenders agree that
notwithstanding anything to the contrary contained in this Agreement (including,
without limitation, the terms of Section 7.1 hereof), the sole consequence of
any failure by Borrowers to satisfy any of the undertakings set forth in this
Section 5.17(a) shall be the Special Pricing Increases (as defined below) and
that no Default or Event of Default shall be deemed to occur solely as a result
of any failure by the Borrowers to timely comply with the terms of this
Section 5.17(a). As used herein, “Special Pricing Increases” shall mean (a) if
Borrowers fail to satisfy the December Delivery Covenant on or prior to
December 31, 2010, the Applicable Revolving Margin and the Applicable Term Loan
Margin shall each be automatically increased (i) by 100 basis points over the
levels which would otherwise be applicable under this Agreement and the Waiver
Agreement for the period commencing January 1, 2011 through and including
March 31, 2011 and (ii) by 200 basis points over the levels which would
otherwise be applicable under this Agreement and the Waiver Agreement for all
periods from and after April 1, 2011 or (b) if Borrowers timely comply with the
December Delivery Covenant by December 31, 2010 but fail to timely comply with
the April Paydown Covenant on or prior to April 15, 2011, the Applicable
Revolving Margin and the Applicable Term Loan Margin shall each be automatically
increased (i) by 100 basis points over the levels which would otherwise be
applicable under this Agreement and the Waiver Agreement for the period
commencing April 15, 2011 through and including July 14, 2011 and (ii) by 200
basis points over the levels which would otherwise be applicable under this
Agreement and the Waiver Agreement for all periods from and after July 15, 2011.
For avoidance of doubt, (i) the Special Pricing Increases shall be in addition
to and not in lieu of the “Interest Rate Changes” referenced in Section 2 of the
Waiver Agreement and (ii) if a Special Pricing Increase occurs as a result of
clause (a) of the definition thereof, no additional Special Pricing Increase
shall occur under clause (b) of the definition thereof.

The Borrowers, Agent and Lenders acknowledge and agree that the inclusion of any
language in this Section 5.17(a) which refers to any matter being “reasonably
satisfactory” to the Required Lenders shall be limited to determining whether
Borrowers have satisfied their obligations under this Section 5.17(a). Without



--------------------------------------------------------------------------------

limiting any of the obligations of the Borrowers described in this
Section 5.17(a), nothing contained in this Section 5.17(a) shall be deemed to
modify or limit the sole and absolute discretion of the Agent and Required
Lenders to approve or withhold approval to any proposed incurrence of
Indebtedness, incurrence of Liens, release or subordination of any Liens in any
Collateral, and/or any sale or disposition of any assets of any Credit Party
which is not otherwise expressly permitted by the terms of this Agreement.”

(e)        Section 6.2(d) of the Credit Agreement is hereby deleted in its
entirety.

(f)        Article VI of the Credit Agreement is hereby revised by adding at the
end thereof, the following new Section 6.27:

“Section 6.27 Clanton Transaction Documents. No Credit Party shall amend,
restate, terminate, release, waive or otherwise modify any of the Clanton
Transaction Documents or the pledge agreement dated as of March 1, 2011 executed
by Carraway in favor of CAMA in any manner adverse to a Credit Party, the Agent
or the Lenders without obtaining the prior written consent of the Required
Lenders.”

(g)        Schedule 1.1(b) to the Credit Agreement is revised by deleting such
Schedule 1.1(b) in its entirety and replacing the same with Schedule 1.1(b)
attached hereto.

(h)        Schedule 4.28 to the Credit Agreement is revised by deleting such
Schedule 4.28 in its entirety and replacing the same with Schedule 4.28 attached
hereto.

(i)        Schedule 5.16 to the Credit Agreement is revised by deleting such
Schedule 5.16 in its entirety and replacing the same with Schedule 5.16 attached
hereto.

(j)        Section 2 of the Pledge Agreement is hereby revised by (i) revising
subsection 2(c) thereof in its entirety to read as provided below and
(ii) adding the following new subsection 2(d) at the end thereof:

“2(c)    (i) The promissory note dated as of March 1, 2011 issued to Central
Alabama Medical Associates, LLC (“CAMA”) by Carraway Medical Systems, LLC, a
Wyoming limited liability company (“Carraway”), and guaranteed by James R.
Cheek, and (ii) all rights under the pledge agreement dated as of March 1, 2011
executed by Carraway in favor of CAMA and all membership interests pledged
thereby, including without limitation, all membership interest certificates and
related assignments executed in blank from time to time delivered to CAMA in
connection therewith, in each case, as amended, restated, replace or otherwise
modified from time to time.

2(d)    All proceeds of any and all of the foregoing (including proceeds that
constitute property of types described above).”

Section 3.      Conditions Precedent.    The terms of Section 1 and 2 of this
Modification Agreement shall become effective as of the date each of the
following conditions are satisfied (the “Effective Date”):

 

  (a)

The Agent shall have received duly executed counterparts to this Modification



--------------------------------------------------------------------------------

 

Agreement from each of the Credit Parties, Clanton, the Agent and the Required
Lenders;

 

  (b)

The Agent shall have received a copy of the duly executed transaction documents
reflecting and governing the Transactions, including, without limitation, the
Intercompany Transfer Agreement, the Leases and the Membership Interest Purchase
Agreement and concurrent with the Effective Date, the transactions contemplated
thereby shall have been fully consummated.

 

  (c)

The Agent shall have received the Modification and Assumption of Combination
Mortgage, Security Agreement, Assignment Of Leases And Rents And Fixture Filing
with respect to the Chilton Medical Center property which is the subject of the
Facility Lease, duly executed by CAMA in the form attached as Exhibit B together
with a related fixture filing and a title policy or endorsement to the existing
title policy, in each case, in form and substance reasonably satisfactory to
Agent;

 

  (d)

The Agent shall have received evidence that a protective UCC-1 Financing
Statement naming Clanton as debtor/lessee, CAMA as secured party/lessor
describing the personal property being leased by CAMA to Clanton pursuant to the
Personal Property Lease and otherwise in form reasonably satisfactory to Agent
will be filed with the appropriate central UCC filing office in the State of
Clanton’s organization to protect and perfect the rights of CAMA in the personal
property being leased to Clanton under the Personal Property Lease.

 

  (e)

The Agent shall have received evidence that a UCC-1 Financing Statement naming
Clanton as debtor, CAMA as secured party and Agent as assignee of secured party
and otherwise in form reasonably satisfactory to Agent will be filed with
appropriate central UCC filing office in the State of Clanton’s organization to
perfect the lien being granted by Clanton under the Facility Lease in the
“Intangible Property” described therein.

 

  (f)

The Agent shall have received evidence that a UCC-1 Financing Statement naming
Purchaser as debtor, CAMA as secured party and Agent as assignee of secured
party and otherwise in form reasonably satisfactory to Agent will be filed with
appropriate central UCC filing office in the State of Purchaser’s organization
to perfect the lien being granted by Purchaser under the Membership Pledge
Agreement.

Section 4.      Representations and Warranties.    Each of the Credit Parties
hereby represents and warrants to the Agent and Lenders, which representations
and warranties shall survive the execution and delivery of this Modification
Agreement, that:

(a)          All of the representations and warranties contained in Article IV
of the Credit Agreement shall be true and correct in all material respects
(except with respect to those representations and warranties which are qualified
as to materiality in which case such specific materiality qualifiers shall
apply) on the Effective Date, with the same force and effect as if made on such
date, unless such representation and warranty expressly applies to an earlier
date, in which case such representation and warranty shall be deemed made as of
such earlier date.

(b)          The execution, delivery and performance by each Credit Party of
this Modification Agreement have been duly authorized by all necessary corporate
action by such Credit Party. This Modification Agreement constitutes the legal,
valid and binding obligations of each Credit Party executing the same,
enforceable against each Credit Party in accordance with its terms, subject to
limitations as to enforceability which might result from bankruptcy, insolvency,
moratorium and other



--------------------------------------------------------------------------------

similar laws affecting creditors’ rights generally and subject to limitations on
the availability of equitable remedies.

(c)          The execution, delivery and performance by each Credit Party of
this Modification Agreement will not (i) violate any provision of any law,
statute, rule or regulation or any order, writ, judgment, injunction, decree,
determination or award of any court, governmental agency or arbitrator presently
in effect having applicability to such Credit Party, (ii) violate or contravene
any provision of the Articles or Certificates of Incorporation or Formation,
bylaws, operating agreement or partnership agreement of such Credit Party, or
(iii) result in a breach of or constitute a default under any indenture, loan or
credit agreement or any other agreement, lease or instrument to which such
Credit Party is a party or by which it or any of its properties may be bound or
result in the creation of any Lien thereunder.

(d)          Except as specifically waived hereunder, no Default or Event of
Default has occurred and is continuing.

(e)          No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, any governmental
or public body or authority is required on the part of any Credit Party to
authorize, or is required in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
this Modification Agreement.

Section 5.      Acknowledgment; Release. The Credit Parties (other than Clanton)
acknowledge and agree that their obligations to the Agent and the Lenders under
the Credit Agreement as revised hereby are owing without offset, defense or
counterclaim assertable by the Credit Parties against the Agent or any Lender.
The Credit Parties (other than Clanton) further acknowledge and agree that the
Security Documents continue to secure the obligations of the Borrowers under the
Credit Agreement as revised hereby. Each of the Credit Parties (including
Clanton) hereby waives, releases and discharges Agent, the Funding Agent and
Lenders from any and all claims, demands, actions or causes of action arising
out of or in any way relating to the Loans, the other Obligations, the Loan
Documents and/or any documents, agreements, dealings or other matters connected
with any of the foregoing including, without limitation, all known and unknown
matters, claims, transactions, or things occurring prior to the date of this
Modification Agreement related to the Loans, the other Obligations, the Loan
Documents and/or any documents, agreements, dealings or other matters connected
with any of the foregoing.

Section 6.      General Provisions.

(a)          Except as specifically revised or waived set forth above, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed. Each of the Credit Parties (other
than Clanton) hereby confirms its respective guarantees, pledges, grants of
security interests and mortgages and other obligations, as applicable, under and
subject to the terms of each of the other Loan Documents to which it is party,
and agrees that, notwithstanding the effectiveness of this Modification
Agreement, such guarantees, pledges, grants of security interests and mortgages
and other obligations, and the terms of each of the other Loan Documents to
which it is a party, are not impaired or affected in any manner whatsoever and
shall continue to be in full force and effect after giving effect to this
Modification Agreement.

(b)          The execution, delivery and effectiveness of this Modification
Agreement shall not operate as a waiver of any right, power or remedy of the
Agent or any Lender under the Credit Agreement or any other Loan Document, nor
constitute amendment of any provision of the Credit Agreement or any other Loan
Document, except as specifically set forth herein. Upon the Effective Date of
this Modification Agreement, each reference in the Credit Agreement to “this
Modification Agreement”,



--------------------------------------------------------------------------------

“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as revised hereby.

(c)          Each Credit Party acknowledges and agrees that the revisions,
waivers and consents set forth herein are effective solely for the purposes set
forth herein and shall not be deemed (i) except as expressly provided in this
Modification Agreement, to be a consent by the Agent or any Lender to any
amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Loan Document, (ii) to create a course of dealing or
otherwise obligate the Agent or Lenders to forbear, waive, consent or execute
similar revisions or waivers under the same or similar circumstances in the
future, or (iii) to amend, prejudice, relinquish or impair any right of the
Agent or Lenders to receive any indemnity or similar payment from any Person or
entity as a result of any matter arising from or relating to this Modification
Agreement.

(d)          This Modification Agreement may be executed in any number of
counterparts, each such counterpart constituting an original but all together
one and the same instrument. Any party delivering an executed counterpart of
this Modification Agreement by fax shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Modification Agreement.

(e)          In case any provision in or obligation under this Modification
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(f)          This Modification Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(g)          Without limiting the general applicability of Section 8.2 of the
Credit Agreement, the Credit Parties (other than Clanton) agree to reimburse the
Agent for the reasonable fees, costs and expenses of counsel in connection with
the preparation, negotiation, execution, delivery and administration of this
Modification Agreement.

(h)          This Modification Agreement shall constitute a Loan Document.

(i)          Section headings in this Modification Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Modification Agreement for any other purposes.

(j)          THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS MODIFICATION
AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF GEORGIA,
WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Modification Agreement
as of the date first written above.

 

BORROWERS:

SUNLINK HEALTH SYSTEMS, INC.,

as a Borrower and Borrowers’ Agent

By:   /s/ Mark J. Stockslager Name:   Mark J. Stockslager Title:   Chief
Financial Officer

SUNLINK HEALTHCARE, LLC,

as a Borrower

By its Sole Member SunLink Health Systems, Inc. By:   /s/ Mark J. Stockslager
Name:   Mark J. Stockslager Title:   Chief Financial Officer

DEXTER HOSPITAL, LLC,

as a Borrower

By its Sole Member SunLink Healthcare, LLC

By its Sole Member SunLink Health Systems, Inc.

  By:   /s/ Mark J. Stockslager   Name:   Mark J. Stockslager   Title:   Chief
Financial Officer

SOUTHERN HEALTH CORPORATION OF ELLIJAY, INC.,

as a Borrower

By:   /s/ Mark J. Stockslager Name:   Mark J. Stockslager Title:   Assistant
Treasurer

SOUTHERN HEALTH CORPORATION OF DAHLONEGA, INC.,

as a Borrower

By:   /s/ Mark J. Stockslager Name:   Mark J. Stockslager Title:   Assistant
Treasurer



--------------------------------------------------------------------------------

SOUTHERN HEALTH CORPORATION OF

HOUSTON, INC.,

as a Borrower By:   /s/ Mark J. Stockslager Name:   Mark J. Stockslager Title:  
Assistant Treasurer

HEALTHMONT OF GEORGIA, INC.,

as a Borrower

By:   /s/ Mark J. Stockslager Name:   Mark J. Stockslager Title:   Vice
President

HEALTHMONT, LLC,

as a Borrower

By its Sole Member SunLink Health Systems, Inc. By:   /s/ Mark J. Stockslager
Name:   Mark J. Stockslager Title:   Chief Financial Officer

HEALTHMONT OF MISSOURI, LLC,

as a Borrower

By its Sole Member HealthMont, LLC

By its Sole Member SunLink Health Systems, Inc.

  By:   /s/ Mark J. Stockslager   Name:   Mark J. Stockslager   Title:   Chief
Financial Officer

SUNLINK SERVICES, INC.,

as a Borrower

By:   /s/ Mark J. Stockslager Name:   Mark J. Stockslager Title:   Vice
President



--------------------------------------------------------------------------------

SUNLINK SCRIPTSRX, LLC

(f/k/a SunLink Homecare Services, LLC),

as a Borrower

By its sole member SunLink Health Systems, Inc. By:   /s/ Mark J. Stockslager
Name:   Mark J. Stockslager Title:   Chief Financial Officer

CENTRAL ALABAMA MEDICAL ASSOCIATES, LLC,

as a Borrower

By its Sole Member SunLink Healthcare, LLC

By its Sole Member SunLink Health Systems, Inc.

  By:   /s/ Mark J. Stockslager   Name:   Mark J. Stockslager   Title:   Vice
President, CFO

DAHLONEGA CLINIC, LLC,

as a Borrower

By its Sole Member Southern Health Corporation of Dahlonega, Inc.   By:   /s/
Mark J. Stockslager   Name:   Mark J. Stockslager   Title:   Assistant Treasurer

CARMICHAEL’S CASHWAY PHARMACY, INC.,

as a Borrower

By:   /s/ Mark J. Stockslager Name:   Mark J. Stockslager Title:   Treasurer

CARMICHAEL’S NUTRITIONAL DISTRIBUTOR, INC.,

as a Borrower

By:   /s/ Mark J. Stockslager Name:   Mark J. Stockslager Title:   Treasurer



--------------------------------------------------------------------------------

BREATH OF LIFE HOME HEALTH EQUIPMENT, INC., as a Borrower By:   /s/ Mark J.
Stockslager Name:   Mark J. Stockslager Title:   Treasurer

 

Acknowledged and Agreed: CLANTON HOSPITAL, LLC

By its Sole Manager Central Alabama Medical Associates, LLC

By its sole member, SunLink Healthcare, LLC

By its Sole Member SunLink Health Systems, Inc.

  By:   /s/ Mark J. Stockslager   Name:   Mark J. Stockslager   Title:   Chief
Financial Officer



--------------------------------------------------------------------------------

AGENT:

CHATHAM CREDIT MANAGEMENT III, LLC,

as Agent

By:   /s/  Nick Anacreonte Name:   Nick Anacreonte Title:   Partner



--------------------------------------------------------------------------------

FUNDING AGENT:

UNION BANK OF CALIFORNIA, N.A.,

as Funding Agent

By:   /s/ M. Duncan McDuffie Name:   M. Duncan McDuffie Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:

CHATHAM CREDIT

MANAGEMENT III, LLC, not

individually, but as agent for

CHATHAM INVESTMENT FUND QP

III, LLC, as a Lender and CHATHAM

INVESTMENT FUND III, LLC, as a

Lender

By:   /s/  Nick Anacreonte Name:   Nick Anacreonte Title:   Partner



--------------------------------------------------------------------------------

LENDERS:

UNION BANK OF CALIFORNIA,

N.A., as a Lender

By:   /s/ M. Duncan McDuffie Name:   M. Duncan McDuffie Title:   Vice President